ATTORNEY FOR APPELLANT                                                                FILED
      Patrick L. Jessup                                                                 Nov 30 2020, 9:02 am

      Yoder Kraus & Jessup, P.C.                                                            CLERK
                                                                                        Indiana Supreme Court
      Kendallville, Indiana                                                                Court of Appeals
                                                                                             and Tax Court




                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Roxanna Prater,                                           November 30, 2020
      Appellant-Respondent.                                     Court of Appeals Case No.
                                                                20A-GU-895
              v.                                                Appeal from the Noble Circuit
                                                                Court
      Dianne Wineland and Steven                                The Honorable Michael J. Kramer,
      Wineland,                                                 Judge
      Appellee-Petitioners.                                     Trial Court Cause No.
                                                                57C01-1507-GU-29



      Pyle, Judge.


                                        Statement of the Case
[1]   Roxanna Prater (“Mother”) is the parent of an eleven-year-old daughter, R.W.

      (“R.W.”), who is currently under a guardianship with her paternal

      grandparents, Dianne and Steven Wineland (“Paternal Grandparents”).

      Mother filed a petition for visitation with R.W., and the trial court denied it

      without a hearing. On appeal, Mother contends that the trial court erred in
      Court of Appeals of Indiana | Opinion 20A-GU-895 | November 30, 2020                        Page 1 of 7
      denying her petition without a hearing. Concluding that Mother is correct, we

      reverse and remand with instructions for the trial court to grant Mother a

      hearing to consider her visitation petition.


[2]   We reverse and remand with instructions.


                                                      Issue
              The sole issue for our review is whether the trial court erred in
              denying Mother’s petition for visitation with R.W. without a
              hearing.


                                                      Facts
[3]   Mother is the parent of R.W., who was born in September 2009. R.W. began

      residing in Paternal Grandparent’s home in 2011. In July 2015, Paternal

      Grandparents filed a petition seeking de facto custody of R.W., which the trial

      court treated as a petition for guardianship. The trial court held a hearing on

      the petition in November 2015 and issued an order appointing Paternal

      Grandparents as R.W.’s legal guardians that same month. The trial court’s

      order found that “[t]he present circumstances of [Mother] d[id] not permit her

      to exercise custody over the minor child” and that Mother had consented to the

      guardianship. (App. Vol. 2 at 29). The trial court further ordered that Mother

      should have visitation at “reasonable times and places.” (App. Vol. 2 at 30).


[4]   In September 2016, Mother, who was incarcerated in the county jail, wrote the

      trial court a letter explaining that Paternal Grandparents had not allowed her to

      speak on the phone with R.W. Mother, who had been attending parenting

      Court of Appeals of Indiana | Opinion 20A-GU-895 | November 30, 2020        Page 2 of 7
      classes and A.A. meetings while she was incarcerated, told the trial court that

      she was scheduled to be released from jail on December 1, 2016. She asked the

      trial court to schedule a hearing “to resolve this matter.” (App. Vol. 2 at 33).

      The trial court scheduled a hearing for October 2016. However, because of

      Paternal Grandparents’ numerous requests for continuances, which the trial

      court granted, the hearing was not held until May 2017. Following the hearing,

      which Mother attended, the trial court issued an order “declin[ing] to modify

      [the guardianship] order.” (App. Vol. 2 at 11).


[5]   Three months later, in August 2017, Mother sent the trial court another letter

      requesting visitation with R.W. According to Mother, she had not seen her

      daughter in eight months, and Paternal Grandparents were not returning her

      calls or texts. Mother, who was again incarcerated in the county jail, was

      scheduled to be released in September 2017. The trial court took no action on

      Mother’s request.


[6]   In 2018 and 2019, Mother sent the trial court additional letters requesting

      contact with R.W. For example, in February 2019, Mother told the trial court

      that she had not had any contact with R.W. since December 2016. She asked

      the trial court to “review [her] requests and let [her] know how to proceed with

      this situation.” (App. Vol. 2 at 38). In June 2019, Mother, who was

      incarcerated in the Department of Correction, wrote another letter to the trial

      court explaining that she was “trying . . . to have a relationship with [R.W.]”

      (App. Vol. 2 at 40). She asked the trial court to “please have a court hearing to



      Court of Appeals of Indiana | Opinion 20A-GU-895 | November 30, 2020      Page 3 of 7
      at least give [her] a chance.” (App. Vol. 2 at 40). The trial court took no action

      on Mother’s requests.


[7]   In March 2020, Mother filed a pro se petition for visitation with R.W. The trial

      court summarily denied the petition without a hearing. Specifically, the

      following March 9, 2020, entry in the trial court’s Chronological Case

      Summary provides: “After reviewing letter filed by [Mother], Court now

      respon[ds] as follows: As guardians of the child, the guardians may decide

      what is best for the child.” (App. Vol. 2 at 21).


[8]   Mother filed her notice of appeal on March 23, 2020.


                                                   Decision
[9]   As a preliminary matter, we note that Mother appears to believe that her notice

      of appeal was not timely filed with the Clerk of the Appellate Courts (“the

      Clerk”). However, our review of the trial court’s Chronological Case Summary

      reveals that the trial court issued its order denying Mother’s petition for

      visitation on March 9, 2020. In addition, our Clerk’s docket reveals that

      Mother’s notice of appeal was file-stamped on March 28, 2020. Mother’s

      notice of appeal was therefore timely filed. See Appellate Rule 9 (stating that

      “[a] party initiates an appeal by filing a Notice of Appeal with [the Clerk]

      within thirty (30) days after the entry of a Final Judgment is noted in the

      Chronological Case Summary.”) We therefore turn to the merits of Mother’s

      appeal.



      Court of Appeals of Indiana | Opinion 20A-GU-895 | November 30, 2020          Page 4 of 7
[10]   At the outset, we note that Paternal Grandparents did not file an appellate brief

       in this matter. We do not develop arguments on behalf of appellees who fail to

       file a brief. WindGate Properties., LLC v. Sanders, 93 N.E.3d 809, 813 (Ind. Ct.

       App. 2018). In such cases, we will reverse if the appellant establishes prima facie

       error, meaning error at first sight or error on the face of it. Id. However, even

       in light of this relaxed standard, we still have the obligation to correctly apply

       the law to the facts in the record to determine whether reversal is required. Id.


[11]   Mother argues that “[t]he trial court’s summary denial of her petition was

       contrary to law and policy” and that she “should receive a hearing on her

       petition for visitation.” (Mother’s Br. 10). We agree.


[12]   “‘Indiana has long recognized that the rights of parents to visit their children is

       a precious privilege that should be enjoyed by noncustodial parents.’” Patton v.

       Patton, 48 N.E.3d 17, 21 (Ind. Ct. App. 2015) (quoting Duncan v. Duncan, 843
N.E.2d 966, 969 (Ind. Ct. App.2006), trans. denied). “‘As a result a

       noncustodial parent is generally entitled to reasonable visitation rights.’” Patton,
48 N.E.3d at 21 (quoting Duncan, 843 N.E.2d at 969). INDIANA CODE § 31-17-

       4-1 specifically provides that “a parent not granted custody of the child is

       entitled to reasonable parenting time rights, unless the court finds, after a

       hearing, that parenting time by the noncustodial parent might endanger the

       child’s physical health or significantly impair the child’s emotional

       development.” (Emphasis added). Pursuant to this statutory provision, the

       trial court erred when it denied Mother’s visitation petition without a hearing.



       Court of Appeals of Indiana | Opinion 20A-GU-895 | November 30, 2020        Page 5 of 7
[13]   We further note that in Manis v. McNabb, 104 N.E.3d 611, 621 (Ind. Ct. App.

       2018), this Court held that “a trial court has the authority to determine whether

       parenting time is warranted and order reasonable parenting time for a parent

       whose child is placed with a guardian.” We also held that when a trial court

       orders parenting time in a guardianship case, it cannot allow the guardian, who

       often has a personal stake in the matter, to determine the parent’s parenting

       time with her child during the course of the guardianship. Id. We cautioned

       that doing so has the potential to deprive the parent and child of time together

       and an opportunity to develop a meaningful relationship and bond. Id. We

       further explained that if the parties are unable to agree on their own to a

       parenting-time plan that is in the best interests of the child, then the trial court

       must take an active role in developing one. Id. See also Blankenship v. Duke, 132
N.E.3d 410, 413 (Ind. Ct. App. 2019) (holding that “[b]y making the parties

       agree upon parenting time, the trial court has essentially allowed the maternal

       grandparents to determine Father’s parenting time with Children. It was error

       for the court to do so.”).


[14]   Because the trial court erroneously failed to grant Mother a hearing on her

       visitation petition, we reverse and remand with instructions for the trial court to

       hold a hearing on Mother’s petition. We further note that the “best practice” is

       for the trial court to make specific findings in support of its parenting time

       order. See Manis, 104 N.E.3d at 621.




       Court of Appeals of Indiana | Opinion 20A-GU-895 | November 30, 2020          Page 6 of 7
[15]   Reversed and remanded with instructions.


[16]   Vaidik, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 20A-GU-895 | November 30, 2020   Page 7 of 7